Rebeca C. Martinez, Justice,
Dissenting
Because I believe the Department failed to meet its burden to prove by clear and convincing evidence that termination of the parent-child relationship was in the best interest of M.T., I dissent.
As my reading of the facts differs from the majority’s, I repeat them here. Vicki Williams, an investigator with the Department, testified that the case was referred to the Department due to an allegation that, while Jocelyn and her boyfriend, Timothy, were in the waiting area of a doctor’s office, “they hit a grandmother and her granddaughter in the office while they were holding [M.T.].” Williams’s review of a videotape of the incident confirmed that “they,” i.e., Jocelyn and Timothy, were holding M.T. at the time of the assault. Williams was concerned about the welfare of M.T. because through the course of her investigation she “was told” that there was domestic violence between Jocelyn and Timothy. Williams was told that the two had been seen physically fighting. According to Williams, the Department attempted to engage in “Family Based” services with Jocelyn, which would have involved placing the child with a friend or relative and supervised visits, but Timothy refused. Due to his refusal, the Department removed M.T. from the home and placed him in foster care.
Mary Rosetti, the Department caseworker, testified that she created a service plan for Jocelyn and reviewed the plan with her at a family group conference on July 29, 2015. Jocelyn did not agree to the service plan—she felt that services were too intense and that she did not require drug assessment—but received a copy of the service plan and signed as accepting it. The Department’s service plan required Jocelyn to obtain employment and housing; engage in drug assessment; engage in individual therapy; complete a psychological evaluation; submit to random drug tests and test negative; and maintain contact with the Department. Supervised visitations were set up through Kid Share. The service plan was filed with the trial court and Jocelyn was ordered to do services. Rosetti stopped working on the case in March 2016; at that point, Jocelyn had consistently visited the child and completed the psychological assessment, a parenting class, and family violence prevention class. Rosetti, however, claimed Jocelyn was not in compliance with the service plan since she had not completed individual therapy, continued with drug testing, or maintained regular contact with the Department. Rosetti expressed concerns that Timothy was using drugs and was not an appropriate person for M.T. to be around. Jocelyn denied any involvement with Timothy, but Rosetti saw them together on several occasions. She visited Jocelyn’s apartment in July, but testified thereafter, Jocelyn was evicted and living on the streets. Rosetti offered to pick her and Timothy up and take them to a shelter. Rosetti did not know where Jocelyn was currently residing.
There is no evidence from the Department for the time period between March 2016, when Rosetti stopped working on the case, and June 2016. Angelica Villarreal was the Department caseworker assigned to the case from June-August 2016. Villarreal reached Jocelyn by telephone in July and set up an appointment for a face-to-face meeting, but Jocelyn failed to attend. Jocelyn did not call to reschedule. Villarreal left messages for Jocelyn with the Kid Share staff, but Jocelyn did not contact Villarreal. Villarreal was aware that Jocelyn gave birth to another baby on June 6, *6162016, but had not yet been able to locate her. Villarreal confirmed that Jocelyn was not in compliance with her service plan. Villarreal stated that a hair follicle test conducted on Jocelyn in April 2016 was positive for marijuana.
Lesley Oxendine inherited the case from Villarreal on August 1, 2016—eight days prior to trial. Oxendine testified that she had not attempted to contact Jocelyn since her assignment. Oxendine was unfamiliar with the case and the Department’s permanency plan, if any, for M.T.
Deborah Davis was a Department Human Services Technician who worked with Rosetti on the case. Davis supervised some parent-child visits and also helped transport M.T. to the visits. Davis testified that she observed Jocelyn with Timothy at parent-child visits on March 30, 20Í6 and May 4, 2016.
M.T.’s foster mother, Clora Johnson, was the Department’s final witness. M.T. had been in Johnson’s care since he was removed from Jocelyn’s home on June 25, 2015. Johnson testified that M.T. has thrived in her home and seems to be very happy. Johnson stated that Jocelyn provided clothing for M.T. from time to time, most recently on his birthday in May. Jocelyn had last visited with M.T. two weeks before trial. Johnson stated that she would like to adopt M.T. if parental rights were terminated. In closing, the Department stated that its goal for permanency for M.T. was adoption by Johnson.
Based upon my review of the evidence in this case, in conjunction with the Holley factors and the statutory factors in section 263.307(b) of the Family Code, I do not believe the trial court could have reasonably formed a strong conviction or belief that termination was in the best interest of M.T. See In re J.P.B., 180 S.W.3d 570, 573 (Tex. 2005) (citing In re J.F.C., 96 S.W.3d 256, 266 (Tex. 2002)); see also Tex. Fam. Code Ann. § 263.307(b) (West Supp. 2016); Holley v. Adams, 544 S.W.2d 367, 371-72 (Tex. 1976). No evidence was presented regarding any physical or mental vulnerabilities of M.T. M.T., who was two years old at the time of trial, was too young to express his desires. There were no prior out-of-home placements. The record contains no evidence of any harm.faced by M.T. at the hands of Jocelyn. The Department based, in large part, its pursuit of termination of Jocelyn’s parental rights on an allegation of child endangerment. The testimony concerning the event in question, however, was vague and conclusory. Williams testified: “They had hit a grandmother and her granddaughter in the [doctor’s] office while they were holding [M.T.] in the office.” Williams’s testimony gave no indication of who “hit” whom, nor who “they” were. There is no evidence that Jocelyn was holding M.T. during the assault; in fact, the removing affidavit made by Williams reveals that Timothy was the one holding M.T. during the assault. And although Williams testified she had viewed a video recording pf the incident, the recording was not admitted into evidence. Further, there is no evidence that M.T. was injured or even frightened during the assault. “Was he roughed up or injured or anything like that during that incident?” “No.” Thus, there was no evidence during the time period in question of any emotional or physical danger to M.T. caused by Jocelyn.
Further, there was no evidence that the existing parent-child relationship was inappropriate. To the contrary, the Department acknowledged that Jocelyn was willing to engage in services and that she “consistently” visited M.T. Another caseworker testified that Jocelyn made all of her weekly visits, with the exception of two or three visits. The evidence showed that the visits between Jocelyn and M.T. were *617appropriate, and that Jocelyn provided clothing for M.T. during the pendency of the case. There was no testimony that Jocelyn suffered from any parenting deficits. Williams testified that initially the Department wanted to do a parental child safety plan in cooperation with Jocelyn, but ultimately sought removal only because Timothy refused to place M.T. with a family friend. The trial court acknowledged that Jocelyn had been at every hearing except for the final trial, where her attorney announced not ready and indicated that Jocelyn “just had a baby.”
The Department’s focus throughout the bench trial was not on Jocelyn’s actions, but her boyfriend’s. A drug assessment was ordered for Jocelyn only because Ro-setti saw “several photographs” in which Timothy was engaging in drug use and Rosetti felt that there “might” be drug use in the home. The assumptions made by the Department were wholly unsubstantiated. Williams testified that she was not concerned with Jocelyn’s treatment of M.T., but only with “the way [she and Timothy] treated each other in front of [M.T.].” There was no testimony regarding any effect on the child. Williams even hypothesized that the alleged “domestic violence situation” may have been temporary given that Jocelyn was pregnant with her second child during the time period in question: “I think perhaps hormones maybe had a play in what was going on between them[.]” Williams also testified that parenting and anger management classes would have addressed the domestic violence issues; Ro-setti subsequently testified that Jocelyn completed the parenting class and family violence prevention services class.
As the majority acknowledges, there is a strong presumption that the best interest of a child is served by keeping the child with a parent. See In re R.R., 209 S.W.3d 112, 116 (Tex. 2006). Reviewing the record in its entirety, and given the fact that there was no evidence of most of the section 263.307 factors and the Holley factors, I would conclude that the Department failed to meet its high burden to establish by clear and convincing evidence that termination of Jocelyn’s parental rights was in M.T.’s best interest. Thus, I would reverse the portion of the trial court’s judgment terminating Jocelyn’s parental rights to M.T. and render judgment denying the Department’s petition for termination.